                            Case 3:21-cv-01626-EMC Document 19 Filed 04/07/21 Page 1 of 3




                    1 OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                      PATRICK K. SWEETEN, (pro hac vice motion forthcoming)
                    2   E-Mail: Patrick.Sweeten@oag.texas.gov
                      KATHLEEN T. HUNKER, (pro hac vice motion forthcoming)
                    3   E-Mail: Kathleen.Hunker@oag.texas.gov
                      P.O. Box 12548 (MC-009)
                    4 Austin, TX 78711-2548
                      Telephone: 512.936.1414
                    5 Facsimile: 512.936.0545

                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MICHAEL K. JOHNSON, CA Bar No. 130193
                    7   E-Mail: Michael.Johnson@lewisbrisbois.com
                      2185 North California Boulevard, Suite 300
                    8 Walnut Creek, California 94596
                      Telephone: 925.357.3456
                    9 Facsimile: 925.478.3260
                      Attorneys for Intervenor-Defendant
                   10 KEN PAXTON IN HIS OFFICIAL CAPACITY AS
                      ATTORNEY GENERAL OF TEXAS
                   11

                   12

                   13                                   UNITED STATES DISTRICT COURT

                   14                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                   15

                   16 THE WOMEN’S STUDENT UNION,                           Case No. 3:21-cv-01626-EMC

                   17                      Plaintiff,                      INTERVENOR-DEFENDANT STATE OF
                                                                           TEXAS’S NOTICE OF MOTION AND
                   18             vs.                                      MOTION TO INTERVENE AS
                                                                           DEFENDANT
                   19 U.S. DEPARTMENT OF EDUCATION,
                                                                           Judge: Hon. Edward M. Chen
                   20                      Defendant.

                   21            and                                       Date:       May 20, 2021
                                                                           Time:       1:30 p.m.
                   22 STATE OF TEXAS,                                      Crtrm:      5, 17th Floor

                   23                      [Proposed] Intervenor-
                                           Defendant.
                   24

                   25
                                 Putative Intervenor-Defendant, the State of Texas, by and through the Attorney General of
                   26
                        Texas, and pursuant to Federal Rule of Civil Procedure 24, moves to intervene as of right in the
                   27
                        above-captioned action or, in the alternative, permissively. In support of this Motion, Texas relies
                   28
LEWIS
BRISBOIS
BISGAARD                                                                             Case No. 3:21-cv-01626-EMC
& SMITH LLP
                        4842-9541-5524.1                         1
ATTORNEYS AT LAW          INTERVENOR-DEFENDANT STATE OF TEXAS’S NOTICE OF MOTION AND MOTION TO INTERVENE
                            Case 3:21-cv-01626-EMC Document 19 Filed 04/07/21 Page 2 of 3




                    1 on the following contemporaneously-filed documents:

                    2            1.        Memorandum in Support of Texas’ Motion to Intervene;

                    3            2.        [Proposed] Intervenor-Defendant Texas’ Answer; and

                    4            3.        [Proposed] Order Granting Texas’ Motion to Intervene.

                    5            For the reasons stated in this Motion and accompanying documents, Texas respectfully

                    6 requests that the Court grant its Motion to Intervene.

                    7 DATED: April 7, 2021                              Respectfully submitted.

                    8                                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                    9                                                       /s/ Michael K. Johnson
                   10                                                       Michael K. Johnson
                                                                            Attorneys for Defendant
                   11                                                       KEN PAXTON IN HIS OFFICIAL
                                                                            CAPACITY AS ATTORNEY GENERAL
                   12                                                       OF TEXAS
                   13                                                       Patrick K. Sweeten
                   14                                                       Deputy Attorney General
                                                                            for Special Litigation
                   15                                                       Ken Paxton
                                                                            Attorney General of Texas
                   16                                                       Brent Webster
                                                                            First Assistant Attorney General
                   17
                                                                            Grant Dorfman
                   18                                                       Deputy First Assistant Attorney General
                                                                            William T. Thompson
                   19                                                       Deputy Chief, Special Litigation Unit
                                                                            Kathleen T. Hunker
                   20                                                       Special Counsel
                                                                            Attorneys for Defendant
                   21
                                                                            KEN PAXTON IN HIS OFFICIAL
                   22                                                       CAPACITY AS ATTORNEY GENERAL
                                                                            OF TEXAS
                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                                                                             Case No. 3:21-cv-01626-EMC
& SMITH LLP
                        4842-9541-5524.1                         2
ATTORNEYS AT LAW          INTERVENOR-DEFENDANT STATE OF TEXAS’S NOTICE OF MOTION AND MOTION TO INTERVENE
                            Case 3:21-cv-01626-EMC Document 19 Filed 04/07/21 Page 3 of 3




                    1                                     CERTIFICATE OF SERVICE
                                           The Women’s Student Union v. U.S. Department of Education, et al.
                    2                       USDC-ND, San Francisco Division, Case No. 3:21-cv-01626-EMC

                    3 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO

                    4            At the time of service, I was over 18 years of age and not a party to the action. My business
                      address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am employed in the
                    5 office of a member of the bar of this Court at whose direction the service was made.

                    6
                                 On April 7, 2021, I served the following document:
                    7
                      INTERVENOR-DEFENDANT STATE OF TEXAS’S NOTICE OF MOTION AND
                    8 MOTION TO INTERVENE

                    9            The document was served by the following means:

                   10  (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                      document with the Clerk of the Court using the CM/ECF system, which sent notification of that
                   11 filing to all persons registered by the Court to receive Notifications of Electronic Filing.

                   12          I declare under penalty of perjury under the laws of the United States of America that the
                        foregoing is true and correct.
                   13

                   14 Dated: April 7, 2021                                  /s/ Sandra Hayes
                                                                           Sandra Hayes
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                                                                                           Case No. 3:21-cv-01626-EMC
& SMITH LLP
                        4842-9541-5524.1                                  3
ATTORNEYS AT LAW                                               CERTIFICATE OF SERVICE
